PeR CuRiam.
Judgment in favor of the plaintiff in this action was entered in the Superior Court on September 19, 1962. The defendant on that day gave notice of appeal. The court allowed defendant sixty days for the service of the oaise on. 'appeal and the plaintiff thirty days thereafter to .serve 'countercase or to file exceptions. Date of the service of the ease or of any oountercase does mot appear. The parties agree on the case on appeal, but the date of the agreement is not disclosed. The 'combined time for the service of the case and the oounter-oase expired on December 19, 1962. The appeal should have been filed in this Court by 10:00 :a.m., on April 23, 1963 and should have been heard on Tuesday, May 21, 1963, and successive days. The appeal was actually docketed on June 23,1963. The delay in. docketing carried the case beyond the Spring Term at which it should have been heard.
This Court, ex mero motu, dismisses the appellant’s appeal for failure to file within the time fixed by the rules. Defendant will pay the costs.
Appeal dismissed.